Name: 85/639/EEC: Commission Decision of 23 December 1985 approving a second amendment to the programme for the processing and marketing of horticultural products in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-12-31

 Avis juridique important|31985D063985/639/EEC: Commission Decision of 23 December 1985 approving a second amendment to the programme for the processing and marketing of horticultural products in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 379 , 31/12/1985 P. 0056 - 0056COMMISSION DECISION of 23 December 1985 approving a second amendment to the programme for the processing and marketing of horticultural products in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (85/639/EEC)THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas, on 15 May 1985, the Government of the United Kingdom forwarded a second amendment to the programme for the processing and marketing of horticultural products in England and Wales which was approved by Commission Decision 80/675/EEC (3), and amended by Commission Decision 85/57/EEC (4), and on 13 September 1985 provided additional information; Whereas this second amendment aims to continue the enlargement and modernization of capacities for grading, treating and storing horticultural products (fruit, vegetables, cider and non-edible products), including associated equipment, and processing capacities for the production of fruit juices, cider and the fruit and vegetable refrigeration sectors with a view to better adapting production and sales to market requirements in so far as quantity, quality and presentation are concerned in order to stabilize the income of producers; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas refrigeration units must be linked to existing processing facilities; whereas vehicles in the cool chain used for delivering or distributing the finished products are not eligible for Community funding; Whereas the amendment includes sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 (other than details concerning products not included in Annex II to the Treaty, on which no decision can be made at this stage) to show that the objectives listed in Article 1 of that Regulation can be achieved in the horticultural sector; whereas the estimated time for implementation of this second amendment does not exceed the period laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION:Article 1The second amendment to the programme for the processing and marketing of horticultural products in England and Wales, forwarded by the Government of the United Kingdom on 15 May 1985 pursuant to Regulation (EEC) No 355/77 and for which additional information was provided on 13 September 1985, is hereby approved with the exception of the matters mentioned in the recitals above. Article 2This Decision is addressed to the United Kingdom. Done at Brussels, 23 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 7. 5. 1985, p. 1. (3) OJ No L 185, 18. 7. 1980, p. 44. (4) OJ No L 23, 26. 1. 1985, p. 41. COMMISSION DECISION of 23 December 1985 approving a second amendment to the programme for the processing and marketing of horticultural products in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (85/639/EEC) THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas, on 15 May 1985, the Government of the United Kingdom forwarded a second amendment to the programme for the processing and marketing of horticultural products in England and Wales which was approved by Commission Decision 80/675/EEC (3), and amended by Commission Decision 85/57/EEC (4), and on 13 September 1985 provided additional information; Whereas this second amendment aims to continue the enlargement and modernization of capacities for grading, treating and storing horticultural products (fruit, vegetables, cider and non-edible products), including associated equipment, and processing capacities for the production of fruit juices, cider and the fruit and vegetable refrigeration sectors with a view to better adapting production and sales to market requirements in so far as quantity, quality and presentation are concerned in order to stabilize the income of producers; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas refrigeration units must be linked to existing processing facilities; whereas vehicles in the cool chain used for delivering or distributing the finished products are not eligible for Community funding; Whereas the amendment includes sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 (other than details concerning products not included in Annex II to the Treaty, on which no decision can be made at this stage) to show that the objectives listed in Article 1 of that Regulation can be achieved in the horticultural sector; whereas the estimated time for implementation of this second amendment does not exceed the period laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION:Article 1The second amendment to the programme for the processing and marketing of horticultural products in England and Wales, forwarded by the Government of the United Kingdom on 15 May 1985 pursuant to Regulation (EEC) No 355/77 and for which additional information was provided on 13 September 1985, is hereby approved with the exception of the matters mentioned in the recitals above. Article 2This Decision is addressed to the United Kingdom. Done at Brussels, 23 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 7. 5. 1985, p. 1. (3) OJ No L 185, 18. 7. 1980, p. 44. (4) OJ No L 23, 26. 1. 1985, p. 41.